Citation Nr: 0421873	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including asbestosis and asthma, claimed as due to in-service 
exposure to hazardous substances, to include asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to February 
1985.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In October 1999, the veteran was diagnosed by a private 
physician as having asbestosis related to occupational 
exposure to asbestos.  More recently, he has been diagnosed 
as having asthma and was treated for asthma by a VA physician 
during the September 2000 to July 2001 time frame (more 
recent VA treatment records have not been obtained).  The 
veteran contends that he has a current lung disability, and 
that whatever the proper diagnosis, it is a result of 
exposure to asbestos.  The veteran further asserts that a VA 
treating physician, Dr. Daniel R. Droemer, who treated the 
veteran during the September 2000 to July 2001 time frame, 
has told him that his asthma is due to in-service asbestos 
exposure.

In an informal hearing presentation in July 2004, the 
veteran's representative additionally noted that the service 
medical records show the veteran to have been exposed to 
asbestos, lead, fumes, boilers, motors, engines and cleaning 
solvents.   A December 1980 in-service medical surveillance 
questionnaire associated with the veteran's service medical 
records includes an extensive list of physical and chemical 
hazards to which the veteran had been exposed, including 
approximately 15 physical and 14 chemical hazards, asbestos 
among them.  

At a March 2003 VA examination, the examiner found that the 
veteran's X-rays and pulmonary function testing obtained in 
connection with the examination were NOT consistent with 
asbestos lung disease.  (Emphasis consistent with original).  
The pulmonary function tests referred to in the examination 
report have not been associated with the claims file.  Also, 
the examiner did not acknowledge diagnoses of asthma by VA 
physicians; nor does he appear to have reviewed the service 
medical records, or the October 1999 opinion of a private 
physician that the veteran has asbestosis and the 
accompanying X-ray report upon which the diagnosis was based.  
Further, the veteran's representative contends that he has 
obtained information that the VA physician who conducted the 
March 2003 examination was a staff physician who had no 
expertise in interstitial respiratory diseases.
 
In light of the foregoing, the RO should obtain any relevant 
records of VA treatment since July 2001 that may be 
available, request an opinion from Dr. Droemer as to whether 
the veteran's asthma is related to his exposure to asbestos 
or other physical and chemical hazards encountered during 
service, obtain and associate with the claims file the 
reports of pulmonary function testing conducted at the Mach 
2003 VA examination, and schedule the veteran for a VA 
examination by a physician whose specialty includes 
interstitial lung disease.  See 38 U.S.C.A. § 5103A.

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of entitlement to 
service connection for a respiratory 
disorder, based on medical diagnoses of 
asbestosis and asthma, claimed as due to 
in-service exposure to hazardous 
substances including asbestos, of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should obtain any records of 
VA treatment more recent than July 16, 
2001, and obtain the reports of pulmonary 
function testing conducted at the 
veteran's March 2003 VA examination.

3.  After all relevant evidence has been 
obtained, the RO should provide copies of 
all relevant records (or the claims file 
itself) to Dr. Droemer at the VA Central 
Texas Healthcare facility and request 
from him an opinion as to whether it is 
at least as likely as not (whether there 
is a 50 percent or greater probability) 
that the veteran's asthma or other 
currently diagnosed respiratory 
disability is at least as likely as not 
related to his exposure to asbestos 
and/or other physical and chemical 
hazards during service.

4.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA pulmonary examination for 
the purpose of determining whether any 
current lung disability is linked to 
service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include a December 1980 
service medical record including an 
extensive list of physical and chemical 
hazards to which the veteran was exposed 
(including asbestos); an October 1999 
record from a private physician diagnosing 
the veteran as having asbestosis and the 
October 1999 X-ray report upon which that 
diagnosis of asbestosis was based; 
diagnoses of asthma in VA treatment 
records, to include but not limited to 
records dated September 2000 to July 2001 
(more recent records were not available 
for Board review at the time of this 
remand); the VA examination report dated 
March 2003 and any associated pulmonary 
function testing and X-ray reports; and 
any medical opinion provided by VA 
physician Dr. Daniel R. Droemer (if the RO 
was successful in obtaining such an 
opinion from him pursuant to this remand).  

All necessary tests and studies should be 
conducted. 

The examiner should describe the nature 
of any lung disease currently present and 
opine whether it is at least as likely as 
not (whether there is a 50 percent or 
greater likelihood) that any lung 
disability that is identified began 
during or is causally linked to any 
incident of service, to include exposure 
to asbestos or other documented physical 
or chemical hazards encountered while on 
active duty.

The examiner's report should include 
specific findings as to whether the 
veteran currently has asbestosis and/or 
asthma.

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

6.  The RO should readjudicate the issue 
of service connection for a respiratory 
disorder, based on medical diagnoses of 
asbestosis and asthma, claimed as due to 
in-service exposure to hazardous 
substances including asbestos, with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in August 2003.
 
7.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the August 2003 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




